Per Curiam.
Respondent was admitted to practice by this Court in 1999 and presently resides in Montclair, New Jersey.
The Supreme Court of New Jersey disbarred respondent by order dated December 14, 2005, for having engaged in a conflict of interest by representing both the buyer and seller in a real *1214estate transaction without obtaining an informed consent from either client, knowingly providing false information to a mortgage lender and to the purchaser, falsely certifying closing documents, failing to promptly pay off an open mortgage which resulted in the purchaser’s eviction from the premises, and misappropriating $88,000 in client funds to finance the purchase of his own home.
Petitioner moves for an order imposing reciprocal discipline (see 22 NYCRR 806.19). Respondent has failed to appear on the motion.
We grant petitioner’s motion and conclude that respondent should be reciprocally disbarred (see Matter of Recchione, 16 AD3d 902 [2005]).
Mercure, J.P., Crew III, Spain, Carpinello and Mugglin, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys in the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; respondent is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority; or to give to another an opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).